Case 20-20081-TLM        Doc 70     Filed 07/29/20 Entered 07/29/20 11:03:08     Desc Main
                                   Document      Page 1 of 2



Randall A. Peterman, ISB No. 1944
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
15244-0001

Attorneys for Viking Lumber Company, Inc.


                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


In Re:
                                                    Case No. 20-20081-TLM
IDC ENTERPRISES, INC.,                              Chapter 11

                      Debtor.


  JOINDER IN MOTION TO DISMISS CHAPTER 11 CASE PURSUANT TO § 1112(B)

               COMES NOW Viking Lumber Company, Inc. (“Viking”) and files this Joinder to

the Motion to Dismiss Chapter 11 Case Pursuant to § 1112(b) (“Motion”) (CR 68) filed by the

trustee Bank of the Pacific on July 23, 2020.

               DATED this 29th day of July, 2020.

                                                    GIVENS PURSLEY LLP


                                                    By /s/ Randall A. Peterman
                                                      Randall A. Peterman – Of the Firm
                                                      Attorneys for Viking Lumber Company,
                                                      Inc.




JOINDER IN MOTION TO DISMISS CHAPTER 11 CASE PURSUANT TO § 1112(B) - 1
                                                                                     15238016.1
Case 20-20081-TLM       Doc 70    Filed 07/29/20 Entered 07/29/20 11:03:08         Desc Main
                                 Document      Page 2 of 2



                              CERTIFICATE OF SERVICE-

                I HEREBY CERTIFY that on the 29th day of July, 2020, I filed the foregoing
JOINDER IN MOTION TO DISMISS CHAPTER 11 CASE PURSUANT TO § 1112(B)
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

D Blair Clark                                    Gary L. Rainsdon
dbc@dbclarklaw.com                               trustee@filertel.com
mbc@dbclarklaw.com                               id12@ecfcbis.com
maryann@dbclarklaw.com                           lori@filertel.com
jackie@dbclarklaw.com                            cblackburn@filertel.com
ecf.dbclaw@gmail.com                             jhancock@filertel.com

Brett R. Cahoon                                  David W. Newman
ustp.region18.bs.ecf@usdoj.gov                   ustp.region18.bs.ecf@usdoj.gov

Sheila R. Schwager                               United States Trustee
sschwager@hawleytroxell.com                      ustp.region18.bs.ecf@usdoj.gov
dsorg@hawleytroxell.com

               AND, I FURTHER CERTIFY that on such date I served the foregoing
JOINDER IN MOTION TO DISMISS CHAPTER 11 CASE PURSUANT TO § 1112(B) on
the following non-CM/ECF Registered Participants in the manner indicated:

IDC Enterprises, Inc.                             (X) U.S. Mail, Postage Prepaid
450 White Bird Street                             ( ) Hand Delivered
Grangeville, ID 83530                             ( ) Overnight Mail
                                                  ( ) Facsimile

Annette Moore                                     (X) U.S. Mail, Postage Prepaid
Bookkeeping Plus                                  ( ) Hand Delivered
4855 S Ten Mile Rd.                               ( ) Overnight Mail
Meridian, ID 83642                                ( ) Facsimile



                                                    /s/ Randall A. Peterman
                                                  Randall A. Peterman




JOINDER IN MOTION TO DISMISS CHAPTER 11 CASE PURSUANT TO § 1112(B) - 2
                                                                                      15238016.1
